Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5, lines 2-3, 3; claim 14, lines 2-3, 3 objected to because of the following informalities:  “the linear longitudinal axis” should be - -a linear longitudinal axis- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouldin et al (US 20160208704) in view of Moura et al (US 20160238253 as referenced in the FAI Pre-Interview Communication dated 1/28/2021).

    PNG
    media_image1.png
    254
    644
    media_image1.png
    Greyscale


Annotated Figure 9 of Bouldin et al (US 20160208704)

    PNG
    media_image2.png
    386
    587
    media_image2.png
    Greyscale

Annotated Figure 6 of Moura et al (US 20160238253 as referenced in the FAI Pre-Interview Communication dated 1/28/2021).

Regarding claim 1, Bouldin teaches a gas turbine engine component (Figure 9, 72, 74, 190.  Paragraph 0066), comprising:
(Annotated Figure 9, labeled first and second surface); 
a dilution hole (Figure 9 , 116) defined by the first surface and the second surface; and 
a first effusion hole (Figure 9, 108D) and a second effusion hole (Figure 7, 108B.  Paragraph 0069 states features of one embodiment can be applied to another embodiment) each having an inlet (Figure 9, 200 and Figure 7, 160) defined by the second surface and an outlet (Figure 9, 202 and Figure 7, 162) defined by the first surface,
wherein the outlet of the first effusion hole and the outlet of the second effusion hole are both located on a same plane (The plane defined by the bottom of Figure 9, 72, 74 which is the first surface.  Figure 7, 108B shows the second effusion hole outlet located on the same plane defined by the bottom of Figure 7, 72, 74) defined by the first surface.
Bouldin does not disclose the outlet of the first effusion hole is located nearer to the dilution hole than the outlet of the second effusion hole.
However, Moura teaches a gas turbine engine component (Figure 6, 72, 74, 150.  Paragraph 0080 states the grommet is integral with the panel), comprising:
a first surface (Annotated Figure 1, labeled first surface) and a second surface (Annotated Figure 1, labeled second surface); 
a dilution hole (Figure 6, 116) defined by the first surface and the second surface; and 
a first effusion hole (Figure 6, 180a, 172, 190) and a second effusion hole (Annotated Figure 6, labeled second effusion hole) each having an inlet (The respective inlets for the first and second effusion holes through the second surface) defined by the second surface and an outlet (The respective outlets for the first and second effusion holes through the first surface) defined by the first surface such that the outlet of the first effusion hole is located nearer to the dilution hole than the outlet of the second effusion hole.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bouldin wherein the outlet of the first effusion hole is (The modification orients the first and second effusion cooling holes of Bouldin like Moura with the first effusion hole closer to the shell than the second effusion hole and the outlet of the second effusion hole being further away from the dilution hole than the outlet of the first effusion hole).
Regarding claim 2, Bouldin in view of Moura teaches the invention as claimed.
Bouldin further discloses wherein the inlet of the first effusion hole is located at a same distance (Both the inlet of the first and second effusion holes are on the outer periphery on the grommet,  Figure 9, 194 and Figure 7, 154) from the dilution hole as the inlet of the second effusion hole.
Regarding claim 3, Bouldin in view of Moura teaches the invention as claimed.
Bouldin further discloses a grommet (Figure 9, 190) defined by the second surface, wherein the inlet of the first effusion hole and the inlet of the second effusion hole are both defined by the grommet.
Regarding claim 7, Bouldin in view of Moura teaches the invention as claimed.
Bouldin further discloses wherein the gas turbine engine component is a panel (Figure 7 and 9, 72, 74 are liner panels.  Paragraph 0047) that at least partially defines a combustion chamber (Figure 3, 66) of a gas turbine engine (Figure 1, 20) such that the first surface is exposed to combustion in the combustion chamber.
Regarding claim 8, Bouldin in view of Moura teaches the invention as claimed.

Regarding claim 9, Bouldin in view of Moura teaches the invention as claimed.
Bouldin further discloses wherein the first effusion hole and the second effusion hole each form an angle with a respective portion (Annotated Figure 9, labeled respective portion) of the dilution hole that is between 80 degrees and 100 degrees (Both the first and second effusion holes extend radially inwards toward the dilution hole, so that each form a 90 degree angle with a tangent of Annotated Figure 9, labeled respective portion).
Regarding claim 10, Bouldin discloses a gas turbine engine component (Figure 9, 72, 74, 190.  Paragraph 0066), comprising: 
a first surface and a second surface (Annotated Figure 9, labeled first and second surface);
a dilution hole (Figure 9 , 116) defined by the first surface and the second surface; and 3 4850-0730-9012.1Serial No.: 16/513,477 Docket No.: 64365.68000/ 108768US01 
a first effusion hole (Figure 9, 108D) and a second effusion hole (Figure 7, 108B.  Paragraph 0069 states features of one embodiment can be applied to another embodiment) each forming an angle with a respective portion (Annotated Figure 9, labeled respective portion) of the dilution hole that is between 80 degrees and 100 degrees (Both the first and second effusion holes extend radially inwards toward the dilution hole, so that each form a 90 degree angle with a tangent of Annotated Figure 9, labeled respective portion), having an inlet (Figure 9, 200 and Figure 7, 160) defined by the second surface, and having an outlet (Figure 9, 202 and Figure 7, 162) defined by the first surface,
wherein the outlet of the first effusion hole and the outlet of the second effusion hole are both located on a same plane (The plane defined by the bottom of Figure 9, 72, 74 which is the first surface.  Figure 7, 108B shows the second effusion hole outlet located on the same plane defined by the bottom of Figure 7, 72, 74) defined by the first surface.

However, Moura teaches a gas turbine engine component (Figure 6, 72, 74, 150.  Paragraph 0080 states the grommet is integral with the panel), comprising:
a first surface (Annotated Figure 1, labeled first surface) and a second surface (Annotated Figure 1, labeled second surface); 
a dilution hole (Figure 6, 116) defined by the first surface and the second surface; and 
a first effusion hole (Figure 6, 180a, 172, 190) and a second effusion hole (Annotated Figure 6, labeled second effusion hole) each having an inlet (The respective inlets for the first and second effusion holes through the second surface) defined by the second surface and an outlet (The respective outlets for the first and second effusion holes through the first surface) defined by the first surface such that the outlet of the first effusion hole is located nearer to the dilution hole than the outlet of the second effusion hole.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bouldin wherein the outlet of the first effusion hole is located nearer to the dilution hole than the outlet of the second effusion hole as taught by and suggested by Moura because it has been held that applying a known technique, in this case Moura’s location of the outlet of the first effusion hole and location of the outlet of the second effusion hole according to the steps described immediately above, to a known device, in this case, Bouldin’s the outlet of the first effusion hole and the outlet of the second effusion hole, ready for improvement to yield predictable results, in this case cooling different areas of the first surface, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification orients the first and second effusion cooling holes of Bouldin like Moura with the first effusion hole closer to the shell than the second effusion hole and the outlet of the second effusion hole being further away from the dilution hole than the outlet of the first effusion hole).
Regarding claim 11, Bouldin in view of Moura teaches the invention as claimed.
Bouldin further discloses wherein the inlet of the first effusion hole is located at a same distance (Both the inlet of the first and second effusion holes are on the outer periphery on the grommet,  Figure 9, 194 and Figure 7, 154) from the dilution hole as the inlet of the second effusion hole.
Regarding claim 12, Bouldin in view of Moura teaches the invention as claimed.
Bouldin further discloses a grommet (Figure 9, 190) defined by the second surface, wherein the inlet of the first effusion hole and the inlet of the second effusion hole are both defined by the grommet.
Regarding claim 16, Bouldin in view of Moura teaches the invention as claimed.
Bouldin further discloses wherein the gas turbine engine component is a panel (Figure 7 and 9, 72, 74 are liner panels.  Paragraph 0047) that at least partially defines a combustion chamber (Figure 3, 66) of a gas turbine engine (Figure 1, 20) such that the first surface is exposed to combustion in the combustion chamber.
Regarding claim 17, Bouldin in view of Moura teaches the invention as claimed.
Bouldin further discloses wherein the outlet of the first effusion hole and the outlet of the second effusion hole are closer to the dilution hole than the inlet of the first effusion hole and the inlet of the second effusion hole, respectively.
Regarding claim 18, Bouldin discloses a liner and shell assembly (Figure 9), comprising: 
a shell (Figure 9, 68, 70); and 
a panel (Figure 9, 72, 74, 190.  Paragraph 0066) at least partially spaced from the shell to form a gap (The gap between the shell and panel) therebetween, the panel having: 
a first surface and a second surface (Annotated Figure 9, labeled first and second surface); 
(Figure 9 , 116) at least partially defined by the first surface and the second surface, and 
a first effusion hole (Figure 9, 108D) and a second effusion hole (Figure 7, 108B.  Paragraph 0069 states features of one embodiment can be applied to another embodiment) each having an inlet (Figure 9, 200 and Figure 7, 160) located at the gap between the panel and the shell and defined by the second surface, and an outlet (Figure 9, 202 and Figure 7, 162) defined by the first surface hole,
wherein the outlet of the first effusion hole and the outlet of the second effusion hole are both located on a same plane (The plane defined by the bottom of Figure 9, 72, 74 which is the first surface.  Figure 7, 108B shows the second effusion hole outlet located on the same plane defined by the bottom of Figure 7, 72, 74) defined by the first surface.
Bouldin does not disclose the outlet of the first effusion hole is located nearer to the dilution hole than the outlet of the second effusion hole.
However, Moura teaches a gas turbine engine component (Figure 6, 72, 74, 150.  Paragraph 0080 states the grommet is integral with the panel), comprising:
a first surface (Annotated Figure 1, labeled first surface) and a second surface (Annotated Figure 1, labeled second surface); 
a dilution hole (Figure 6, 116) defined by the first surface and the second surface; and 
a first effusion hole (Figure 6, 180a, 172, 190) and a second effusion hole (Annotated Figure 6, labeled second effusion hole) each having an inlet (The respective inlets for the first and second effusion holes through the second surface) defined by the second surface and an outlet (The respective outlets for the first and second effusion holes through the first surface) defined by the first surface such that the outlet of the first effusion hole is located nearer to the dilution hole than the outlet of the second effusion hole.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bouldin wherein the outlet of the first effusion hole is (The modification orients the first and second effusion cooling holes of Bouldin like Moura with the first effusion hole closer to the shell than the second effusion hole and the outlet of the second effusion hole being further away from the dilution hole than the outlet of the first effusion hole).
Regarding claim 19, Bouldin in view of Moura teaches the invention as claimed.
Bouldin further discloses a grommet (Figure 9, 190) defined by the second surface of the panel, and wherein the inlet of the first effusion hole and the inlet of the second effusion hole are both located at a same distance (Both the inlet of the first and second effusion holes are on the outer periphery on the grommet, Figure 9, 194 and Figure 7, 154) from the dilution hole and are both defined by the grommet.

Claims 5-6, 14-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouldin in view of Moura as applied to claim 1, 10, 18 above, and further in view of Pacheco-Tougas et al (US 20030213250 as referenced in the FAI Pre-Interview Communication dated 1/28/2021).

    PNG
    media_image3.png
    482
    460
    media_image3.png
    Greyscale

Annotated Figure 5A of Pacheco-Tougas et al (US 20030213250 as referenced in the FAI Pre-Interview Communication dated 1/28/2021).

Regarding claim 5, Bouldin in view of Moura teaches the invention as claimed.
Bouldin further discloses a linear longitudinal axis (Annotated Figure 9 labeled, first linear longitudinal axis) of the first effusion hole and a linear longitudinal axis (The dashed-dotted line through Figure 7, 108B) of the second effusion hole.
Bouldin in view of Moura does not teach a tangential effusion hole having a longitudinal axis extending at a tangential angle relative to a linear longitudinal axis of the first effusion hole and a linear longitudinal axis of the second effusion hole that is between 60 degrees and 120 degrees, the tangential effusion hole having a tangential inlet defined by the second surface and a tangential outlet defined by the first surface.
(Figure 3, 18, 22), comprising:
a first surface (Figure 2, 33) and a second surface (Figure 2, 31); 
a dilution hole (Figure 5, 34) defined by the first surface and the second surface; and 
a first effusion hole (Annotated Figure 5a, labeled first effusion hole.  Each first effusion hole has the structure of Figure 6, 32’) and a second effusion hole (Annotated Figure 5a, labeled second effusion hole.  Each second effusion hole has the structure of Figure 6, 32’) having an inlet (The inlet of Figure 6, 32’) defined by the second surface and an outlet (The outlet of Figure 6, 32’) defined by the first surface; and 
a tangential effusion hole (One of Annotated Figure 5a, labeled tangential effusion hole. Each tangential effusion hole has the structure of Figure 6, 32’) having a longitudinal axis (The longitudinal axis of the tangential effusion hole) extending at a tangential angle (The tangential angle of the tangential effusion hole) relative to a linear longitudinal axis (The linear longitudinal axis of the first effusion hole) of the first effusion hole and a linear longitudinal axis (The linear longitudinal axis of the second effusion hole) of the second effusion hole that is between 60 degrees and 120 degrees (The angle between the tangential effusion hole, and the first and second effusion holes is between 60 and 120 degrees), the tangential effusion hole having a tangential inlet (The inlet of Figure 6, 32’) defined by the second surface and a tangential outlet (The outlet of Figure 6, 32’) defined by the first surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bouldin in view of Moura to include at least one tangential effusion hole having a longitudinal axis extending at a tangential angle relative to a linear longitudinal axis of the first effusion hole and a linear longitudinal axis of the second effusion hole that is between 60 degrees and 120 degrees, the tangential effusion hole having a tangential inlet defined by the second surface and a tangential outlet defined by the first surface as taught by and suggested by Pacheco-Tougas in order to provide cooling to the panel (Paragraph 0040 and 0042.  The modification orients the effusion holes away from the vicinity of the dilution hole of Bouldin in view of Moura like Pacheco-Tougas.  Pacheco-Tougas teaches holes in the vicinity of a dilution hole have an orientation toward the dilution hole like the first and second effusion holes of Bouldin in view of Moura while those away from the vicinity of the dilution hole have another orientation).
Regarding claim 6, Bouldin in view of Moura and Pacheco-Tougas teach the invention as claimed.
Bouldin in view of Moura does not teach wherein the tangential outlet is aligned with the inlet of the first effusion hole.
However, Pacheco-Tougas teaches wherein the tangential outlet is aligned with the inlet of the first effusion hole (The tangential outlet and the inlet of the first effusion hole are aligned.  The “+” symbol in Figure 5A denotes the outlet of 32.  First, Figure 5 shows the hot side of the panels because Figure 5 does not show the rails, attachment posts, or rims of the dilution holes as shown in Figure 3.  Furthermore, Paragraph 0042 states “the cooling holes 32 in the vicinity of each dilution hole 34 are oriented towards the respective dilution hole 34”, so that the “+” is the outlet since this configuration orients the holes towards the dilution hole.  A similar line of reasoning can be made for Paragraph 0041 and Figure 5.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bouldin in view of Moura wherein the tangential outlet is aligned with the inlet of the first effusion hole as taught by and suggested by Pacheco-Tougas in order to provide cooling to the panel consistent with the local swirl direction of the combustion gases while also cooling the raised rim (grommet) footprint of the dilution hole (Paragraph 0040 and 0042.  This is the same modification as claim 5).
Regarding claim 14, Bouldin in view of Moura teaches the invention as claimed.
Bouldin teaches a linear longitudinal axis (Annotated Figure 9 labeled, first linear longitudinal axis) of the first effusion hole and a linear longitudinal axis (The dashed-dotted line through Figure 7, 108B) of the second effusion hole.
Bouldin in view of Moura does not teach a tangential effusion hole having a longitudinal axis extending at a tangential angle relative to a linear longitudinal axis of the first effusion hole and a linear longitudinal axis of the second effusion hole that is between 60 degrees and 120 degrees, the tangential effusion hole having a tangential inlet defined by the second surface and a tangential outlet defined by the first surface.
However, Pacheco-Tougas teaches a gas turbine engine component (Figure 3, 18, 22), comprising:
a first surface (Figure 2, 33) and a second surface (Figure 2, 31); 
a dilution hole (Figure 5, 34) defined by the first surface and the second surface; and 
a first effusion hole (Annotated Figure 5a, labeled first effusion hole.  Each first effusion hole has the structure of Figure 6, 32’) and a second effusion hole (Annotated Figure 5a, labeled second effusion hole.  Each second effusion hole has the structure of Figure 6, 32’) having an inlet (The inlet of Figure 6, 32’) defined by the second surface and an outlet (The outlet of Figure 6, 32’) defined by the first surface; and 
a tangential effusion hole (One of Annotated Figure 5a, labeled tangential effusion hole. Each tangential effusion hole has the structure of Figure 6, 32’) having a longitudinal axis (The longitudinal axis of the tangential effusion hole) extending at a tangential angle (The tangential angle of the tangential effusion hole) relative to a linear longitudinal axis (The linear longitudinal axis of the first effusion hole) of the first effusion hole and a linear longitudinal axis (The linear longitudinal axis of the second effusion hole) of the second effusion hole that is between 60 degrees and 120 degrees (The angle between the tangential effusion hole, and the first and second effusion holes is between 60 and 120 degrees), (The inlet of Figure 6, 32’) defined by the second surface and a tangential outlet (The outlet of Figure 6, 32’) defined by the first surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bouldin in view of Moura to include at least one  tangential effusion hole having a longitudinal axis extending at a tangential angle relative to a linear longitudinal axis of the first effusion hole and a linear longitudinal axis of the second effusion hole that is between 60 degrees and 120 degrees, the tangential effusion hole having a tangential inlet defined by the second surface and a tangential outlet defined by the first surface as taught by and suggested by Pacheco-Tougas in order to provide cooling to the panel consistent with the local swirl direction of the combustion gases while also cooling the raised rim (grommet) footprint of the dilution hole (Paragraph 0040 and 0042.  The modification orients the effusion holes away from the vicinity of the dilution hole of Bouldin in view of Moura like Pacheco-Tougas.  Pacheco-Tougas teaches holes in the vicinity of a dilution hole have an orientation toward the dilution hole like the first and second effusion holes of Bouldin in view of Moura while those away from the vicinity of the dilution hole have another orientation).
Regarding claim 15, Bouldin in view of Moura and Pacheco-Tougas teach the invention as claimed.
Bouldin in view of Moura does not teach wherein the tangential outlet is aligned with the inlet of the first effusion hole.
However, Pacheco-Tougas teaches wherein the tangential outlet is aligned with the inlet of the first effusion hole (The tangential outlet and the inlet of the first effusion hole are aligned.  The “+” symbol in Figure 5A denotes the outlet of 32.  First, Figure 5 shows the hot side of the panels because Figure 5 does not show the rails, attachment posts, or rims of the dilution holes as shown in Figure 3.  Furthermore, Paragraph 0042 states “the cooling holes 32 in the vicinity of each dilution hole 34 are oriented towards the respective dilution hole 34”, so that the “+” is the outlet since this configuration orients the holes towards the dilution hole.  A similar line of reasoning can be made for Paragraph 0041 and Figure 5.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bouldin in view of Moura wherein the tangential outlet is aligned with the inlet of the first effusion hole as taught by and suggested by Pacheco-Tougas in order to provide cooling to the panel consistent with the local swirl direction of the combustion gases while also cooling the raised rim (grommet) footprint of the dilution hole (Paragraph 0040 and 0042.  This is the same modification as claim 14).
Regarding claim 20, Bouldin in view of Moura teaches the invention as claimed.
Bouldin in view of Moura does not teach a tangential effusion hole extending at an angle relative to the first effusion hole and the second effusion hole that is between 60 degrees and 120 degrees, the tangential effusion hole having a tangential inlet defined by the second surface and a tangential outlet defined by the first surface.
However, Pacheco-Tougas teaches a liner and shell assembly (Figure 2), comprising: 
a shell (Figure 2, 12, 14); and 
a panel (Figure 2, 18, 20, 22, 24) at least partially spaced from the shell to form a gap (The space between the shell and the respective panel of Paragraph 0034) therebetween, the panel having: 
a first surface (Figure 2, 33) and a second surface (Figure 2, 31); 
a dilution hole (Figure 5, 34) defined by the first surface and the second surface; and 
a first effusion hole (One of Annotated Figure 5a, labeled first effusion hole.  Each first effusion hole has the structure of Figure 6, 32’) and a second effusion hole (Annotated Figure 5a, labeled second effusion hole.  Each second effusion hole has the structure of Figure 6, 32’) having an inlet (The inlet of Figure 6, 32’) defined by the second surface and an outlet (The outlet of Figure 6, 32’) defined by the first surface; and 
(Annotated Figure 5a, labeled tangential effusion hole. Each tangential effusion hole has the structure of Figure 6, 32’) extending at an angle relative to the first effusion hole and the second effusion hole that is between 60 degrees and 120 degrees (The angle between the tangential effusion hole, and the first and second effusion holes is between 60 and 120 degrees), the tangential effusion hole having a tangential inlet (The inlet of Figure 6, 32’) defined by the second surface and a tangential outlet (The outlet of Figure 6, 32’) defined by the first surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Bouldin in view of Moura to include at least one  tangential effusion hole extending at an angle relative to the first effusion hole and the second effusion hole that is between 60 degrees and 120 degrees, the tangential effusion hole having a tangential inlet defined by the second surface and a tangential outlet defined by the first surface as taught by and suggested by Pacheco-Tougas in order to provide cooling to the panel consistent with the local swirl direction of the combustion gases while also cooling the raised rim (grommet) footprint of the dilution hole (Paragraph 0040 and 0042.  The modification orients the effusion holes away from the vicinity of the dilution hole of Bouldin in view of Moura like Pacheco-Tougas.  Pacheco-Tougas teaches holes in the vicinity of a dilution hole have an orientation toward the dilution hole like the first and second effusion holes of Bouldin in view of Moura while those away from the vicinity of the dilution hole have another orientation).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tu et al (US 20160201913) and Moura et al (US 20160238250) could be applied as a 102 rejection for at least claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741